Citation Nr: 0843636	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-25 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy, to include consideration as secondary to service-
connected diabetes mellitus type II.

4.  Entitlement to service connection for hypertension, to 
include consideration as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2008.  

The issues which were certified for appellate review included 
entitlement to service connection for tinnitus.  
Significantly, however, that issue has never been the subject 
of a statement of the case.  The veteran raised claims for 
service connection for hearing loss and tinnitus in February 
2005.  The claims were subsequently denied in a rating 
decision of September 2005, and a notification letter was 
mailed regarding that decision in October 2005.  In January 
2006, the veteran wrote to the RO and stated that he had not 
received a copy of the decision letter from September/October 
2005.  His letter reflected a new address instead of the 
address to which the October 2005 notification had been 
mailed.  A copy of the letter notifying him of the denial of 
service connection for hearing loss and tinnitus was then 
provided to him in March 2006.  Subsequently, in a 
substantive appeal form received in November 2006, in a 
section titled "here is why I think that VA decided my case 
incorrectly," the veteran reported that he was injured in 
Vietnam and had injuries which included being knocked 
unconscious, a nose bleed and loss of hearing.  The RO 
subsequently issued a statement of the case addressing 
service connection for bilateral hearing loss in April 2007, 
and the veteran then submitted a substantive appeal form 
dated in May 2007.  In the form, the veteran stated that he 
was knocked out while serving in Vietnam, and had nosebleeds, 
loss of hearing, ringing in ears and inability to keep his 
balance.  

In reviewing the procedural history, the Board notes that the 
veteran's contentions regarding hearing loss and tinnitus 
have been inextricably intertwined, as he contends that both 
arose from the same incident.  For this reason, the Board is 
of the opinion that the notice of disagreement in November 
2006, which the RO interpreted as pertaining only to the 
hearing loss, pertained to the tinnitus as well.  
Significantly, however, the veteran has not been provided a 
statement of the case on the issue of tinnitus.  Accordingly, 
the Board will address this situation in the Remand which 
follows.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that, where notice of disagreement is filed 
with decision and no statement of the case has been issued, 
the Board must remand, not refer, that issue to the RO for 
issuance of a statement of the case).  In addition, the Board 
notes that the veteran raised claims for service connection 
for nosebleeds and a balance disorder which have not yet been 
adjudicated by the RO in the first instance.  Those claims 
are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
particular the Board finds that additional development of 
evidence is required.  The veteran reported in his testimony 
that he has applied for disability benefits from the Social 
Security Administration (SSA).  The records of the veteran's 
claim for SSA disability benefits are not associated with the 
claims file.  These must be obtained because such evidence 
may be relevant to the claims for compensation.  See Collier 
v. Derwinski, 1 Vet. App. 413 (1991).  VA has a statutory 
duty to assist a claimant in obtaining relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  See 38 
U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  The duty to 
assist a claimant in obtaining records held by SSA is not 
limited to issues involving unemployability status or 
severity of service-connected disorders, but extends to 
claims for service connection.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the Board denied an application to 
reopen a claim for service connection for schizophrenia.  The 
Board acknowledged the existence of outstanding records held 
by SSA, but concluded that the records would be irrelevant, 
as the veteran was awarded SSA disability benefits years 
after service (suggesting that any records held by SSA would 
relate only to the severity of the psychiatric disorder).  
The Court held that VA was nevertheless required to request 
the records from SSA, as SSA's award of benefits was based on 
the same condition for which the veteran was now seeking 
service connection, and in light of the possibility that SSA 
records could contain relevant evidence, including medical 
opinions as to the etiology of the condition.  Quartuccio, 16 
Vet. App. at 187-88.  Therefore, a remand is required to 
obtain the veteran's Social Security Administration records 
for consideration in connection with the clam for service 
connection for multiple disabilities.  

The Board also finds that additional relevant post service 
treatment records may exist.  During the hearing held in May 
2008, the veteran testified that he received treatment for 
hearing loss and ringing in his ears in the 1970's by a 
private doctor and at the VA facilities in Allentown, 
Pennsylvania and East Orange, New Jersey.  Such treatment 
records may be relevant to his claims on appeal.  Therefore, 
such records should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

In addition, as noted above in the Introduction to this 
decision, no statement of the case has been issued following 
the appellant's notice of disagreement with the decision 
denying service connection for tinnitus.  Due process 
considerations mandate that the case be REMANDED for a 
statement of the case on this matter.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a 
copy of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.  If these records cannot be 
obtained, then documentation of the 
attempts to obtain them should be 
associated with the claims file.

2.  The RO should attempt to obtain the 
VA and private treatment records from the 
1970's which were described by the 
veteran during the May 2008 hearing, to 
include records from the VA facilities in 
Allentown, Pennsylvania, East Orange, New 
Jersey, as well as Tallahassee, Lake 
City, Gainesville.  All records which are 
not currently on file should be obtained 
concerning the issues on appeal.

3.  If any of the above requested 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

5.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the decision regarding 
tinnitus.  The RO should then allow the 
appellant 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect the appeal of that 
issue to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




